Exhibit 10.32L
6-1162-AKP-072R3
American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas 75261-9616
Subject: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Reference:   Purchase Agreement Nos. 1977, 1978, 1979, 1980, and 3219 (the
Purchase Agreements) between The Boeing Company and American Airlines, Inc.
relating to Model 737, 757, 767, 777 and 787 aircraft, respectively

This letter agreement (Letter Agreement) is entered into on the date below and
amends and supplements the Purchase Agreements referenced above. All capitalized
terms used herein but not otherwise defined in this Letter Agreement shall have
the same meanings assigned thereto in Exhibit C to the applicable Purchase
Agreement or elsewhere in such Purchase Agreement. This Letter Agreement
supercedes and replaces in its entirety any and all version of Letter Agreement
6-1162-AKP-072 .
1. Definitions.
          Terms used herein and not defined in this Letter Agreement have the
meanings set forth in the Purchase Agreements. The following terms, when used in
capitalized form, have the following meanings:
          “AA Aircraft” means, as the context requires, (i) a Firm Aircraft,
(ii) a Rights Aircraft, (iii) a Substitute Aircraft or (iv) any aircraft
described in Section 2.2 of this Letter Agreement once price terms have been
established for such aircraft pursuant to Section 8 of this Letter Agreement.
The first three categories of aircraft in the preceding sentence are defined in
Letter Agreements 6-1162-AKP-075, 6-1162-AKP-089, 6-1162-AKP-100, 6-1162-AKP-110
and 6-1162-TRW-0664 or as may be subsequently amended.
          “AA Auditor” shall have the meaning set forth in Section 7.2.3 hereto.
          “Adjustment” shall have the meaning set forth in Section 3.2 hereto.

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 2
          “Affiliate” shall have the meaning set forth in Exhibit C to the
Purchase Agreement.
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “Boeing” for the purposes of this Letter Agreement, means The Boeing
Company and each of its direct and indirect wholly-owned subsidiaries.
          “Boeing Affiliate Aircraft” has the meaning set forth in Letter
Agreement 6-1162-AKP-071 or as may be subsequently amended and includes Existing
MDC Aircraft.
          “Boeing Auditor” shall have the meaning set forth in Section 7.2.1
hereto.
          “Business Day” shall mean any day other than a Saturday, Sunday, or a
day that commercial banks are authorized or required by law, regulation or
executive order to be closed in Seattle, Washington or Fort Worth, Texas.
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “Credit Memorandum” shall have the meaning set forth in Section 5.4
hereto.

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 3
          “Derivative” has the meaning set forth in Letter Agreements
6-1162-AKP-075, 6-1162-AKP-089, 6-1162-AKP-100, 6-1162-AKP-110 and
6-1162-TRW-0664 as applicable or as may be subsequently amended.
          “Eligible AA Aircraft” shall have the meaning set forth in
Section 5.1.1 hereto.
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “Evaluation” shall have the meaning set forth in Section 3.2 hereto.
          “Existing MDC Aircraft” means any model of aircraft within the MTOW
Range manufactured by McDonnell Douglas Corporation prior to October 31, 1997.
          “Firm Aircraft” shall have the meaning set forth in Letter Agreements
6-1162-AKP-075, 6-1162-AKP-089, 6-1162-AKP-100, 6-1162-AKP-110 and
6-1162-TRW-0664, as applicable or as may be subsequently amended.
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:

  (i)   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]     (ii)   Customer has:

  a.   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]     b.   [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “4Q Certification” shall have the meaning set forth in Section 5.7.1
hereto.
          “Future Boeing Models” shall have the meaning set forth in Section 2.2
hereto.
          “Inconsistencies” shall have the meaning set forth in Section 5.4
hereto.
          “Independent Evaluation” shall have the meaning set forth in
Section 7.2.1 hereto.
          “Initial Credit Memo” shall have the meaning set forth in Section 5.4
hereto.
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “MTOW Range” has the meaning set forth in Letter Agreement
6-1162-AKP-071 or as may be subsequently amended.
          “Non-Priced Aircraft” shall have the meaning set forth in Section 2.2
hereto.

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 5
          “OA Contract” shall have the meaning set forth in Section 7.2.3
hereto.
          “OA Scheduled Delivery Date” means the original scheduled delivery
date [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “Prospective Aircraft” shall have the meaning set forth in Section 4.2
hereto.
          “Prospective Evaluation” shall have the meaning set forth in
Section 4.2 hereto.
          “Records” shall have the meaning set forth in Section 7.2.10 hereto.
          “Report Credit Due Date” shall have the meaning set forth in
Section 5.7.2 hereto.
          “Report Credit Memo” shall have the meaning set forth in Section 5.7.1
hereto.
          “Review Meeting” shall have the meaning set forth in Section 7.1.1
hereto.
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “Rights Aircraft” shall have the meaning set forth in Letter
Agreements 6-1162-AKP-075, 6-1162-AKP-089, 6-1162-AKP-100, 6-1162-AKP-110 and
6-1162-TRW-0664, as applicable or as may be subsequently amended.
          “Successor Model” has the meaning set forth in Letter Agreements
6-1162-AKP-075, 6-1162-AKP-089, 6-1162-AKP-100, 6-1162-AKP-110 and
6-1162-TRW-0664, as applicable or as may be subsequently amended.
          “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          “Whitetail Aircraft” shall have the meaning set forth in Section 9.1
hereto.

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 6
2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
           3.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          3.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          4.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 7
               4.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               4.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               4.1.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               4.1.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               4.1.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          4.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          4.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
5. Establishing Eligibility for and Issuing Credit Memoranda.
          5.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               5.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 8
               5.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
               5.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               5.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               5.2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               5.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               5.2.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               5.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               5.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               5.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               [CONFIDENTIAL PORTION OMITTED AND FILED

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 9
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].
          5.6 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          5.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               5.7.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               5.7.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               5.7.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
6. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          6.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
          6.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          7.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 10
               7.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               7.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               7.1.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          7.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               7.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               7.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               7.2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               7.2.4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
                    (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
                    (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 11
               7.2.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               7.2.6 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
                    (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
                    (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
               7.2.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               7.2.8 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
                    7.2.8.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                    7.2.8.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 12
                    7.2.8.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                    7.2.8.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               7.2.9 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
               7.2.10 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
8. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          8.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
               8.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
               8.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          8.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
               8.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 13
               8.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          8.3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
9. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          9.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          9.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
10. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
11. Confidential Treatment.
          Customer and Boeing understand that certain commercial and financial
information contained in this Letter Agreement are considered by Boeing and
Customer as confidential. Customer and Boeing agree that each will treat this
Letter Agreement and the information contained herein as confidential and will
not, without the prior written consent of the other, disclose this Letter
Agreement or any information contained herein to any other person or entity,
except as provided in this Letter Agreement or in the Purchase Agreements.

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-072R3 Page 14

          Very truly yours,    
 
        THE BOEING COMPANY    
 
       
By
 
 
   
 
       
Its
  Attorney-In-Fact    
 
        ACCEPTED AND AGREED TO this    
 
        Date:                                         , 2011    
 
        AMERICAN AIRLINES, INC.    
 
       
By
 
 
   
 
       
Its
  VP Corporate Development and Treasurer    

     
Attachment A:
  Examples
Attachment B:
  Form of Certification
Attachment C:
  Form of Prospective Evaluation
Attachment D:
  Aircraft Eligible for Matching as of December 31, 2003
Attachment E:
  Form of Annual Matching Report

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment A to
6-1162-AKP-072R3
Page 1
Examples
1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                                                              2000     2002    
2003     2004     2005     2006     2007  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                                                       

2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]..

                                                              2000     2002    
2003     2004     2005     2006     2007  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                                                       

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment A to
6-1162-AKP-072R3
Page 2
3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                                                              2000     2002    
2003     2004     2005     2006     2007  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                                                       

4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                                                      2000     2002     2004    
2005     2006     2007  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                                               

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment A to
6-1162-AKP-072R3
Page 3
5. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                                                      2000     2002     2003    
2005     2006     2007  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                                               

6. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                                                      2000     2002     2003    
2005     2006     2007  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                                               

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment A to
6-1162-AKP-072R3
Page 4
7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                          2000   2001   2002   2004   2007
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                   

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment A to
6-1162-AKP-072R3
Page 5
8. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                                                      2000     2001     2002    
2004     2006     2007  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                                               

9. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                                                              2000     2001    
2002     2004     2005     2006     2007  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                                                       

10. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment A to
6-1162-AKP-072R3
Page 6

                                  2000   2001   2002   2004   2005   2006   2007
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                           

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment A to
6-1162-AKP-072R3
Page 7
11. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                                              2000     2001     2005     2006  
  2007  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                                       

12. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                      2006     2007  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
               

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment A to
6-1162-AKP-072R3
Page 8
13. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          (i)
     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                      2000   2001   2005   2006   2007   2008
 
                                         

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
AA B777 Delivery X could not be matched to OA Violation B or C.
          (ii)
     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                      2000   2001   2005   2006   2007   2008                  
                         

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment A to
6-1162-AKP-072R3
Page 9
          (iii)
     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                  2000   2001   2006   2007   2008                              
     

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          (iv)
     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                      2000   2003   2005   2006   2007   2008                  
                         

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment B to
6-1162-AKP-072R3
Page 1
Form of Certification
The undersigned certifies that he or she is either the President or the Chief
Financial Officer (or functional equivalent) of Boeing Commercial Airplanes, and
that, as such, he or she is authorized to execute this Certification on behalf
of The Boeing Company pursuant to Letter Agreement No. 6-1162-AKP-072R1.
Capitalized terms used herein but not defined have the meanings set forth in the
foregoing Letter Agreement.
The undersigned hereby certifies that:
A. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].:

              [CONFIDENTIAL   PORTION OMITTED   AND FILED SEPARATELY   WITH THE
COMMISSION
PURSUANT TO A
  REQUEST FOR   CONFIDENTIAL   TREATMENT]

Notes:
B. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]..
In witness whereof, the undersigned has hereunto subscribed his name this ____
day of ______________, __.

                  By:                      

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment C to
6-1162-AKP-072R3
Page 1

         

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
Prospective Evaluation for
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
Boeing has determined that the following are [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

              [CONFIDENTIAL   OMITTED AND FILED   SEPARATELY WITH THE  
CONFIDENTIAL PORTION   Aircraft   COMMISSION PURSUANT TO   TREATMENT] Aircraft  
Model   A REQUEST FOR   Delivery Year                            

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment D to
6-1162-AKP-072R3
Page 1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment D to
6-1162-AKP-072R3
Page 2
4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



Attachment E to
6-1162-AKP-072R3
Form of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] (with example data)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

     
P.A. Nos. 1977, 1978, 1979, 1980, and 3219
  SA-20 to PA 1980

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
BOEING PROPRIETARY

 